*249ON PETITION FOR REHEARING
PER CURIAM.
This cause is before us upon petition for a writ of habeas corpus. Petitioner raises issues which were previously addressed by means of a Fla.R.Crim.P. 1.850 (now 3.850) motion for post-conviction relief. The trial court denied the motion and petitioner has failed to show a timely pursuit of appellate remedies under the Rule on those grounds; relief by habeas corpus is thus precluded. Stewart v. Wainwright, 206 So.2d 211 (Fla.1968); Hillhouse v. State, 159 So.2d 228 (Fla.1963); Fla.R.Crim.P. 3.850.
Accordingly, the petition is denied.
■ MILLS, C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.